Citation Nr: 0720348	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  06-07 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from June 1968 to June 1970.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
September 2005, which granted service connection for PTSD and 
assigned a 30 percent evaluation for that disorder, effective 
from June 30, 2005. 

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the RO in July 2006.  A 
transcript is contained in the claims folder. 


FINDINGS OF FACT

For the entire rating period beginning June 30, 2005, the 
veteran's PTSD has been manifested by social and occupational 
impairment with occasional decrease in work efficiency, 
though generally functioning satisfactorily, due to such 
symptoms as anxiety, panic attacks weekly or less often, and 
chronic sleep impairment.  Not shown by the weight of the 
evidence are occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and/or difficulty in establishing and 
maintaining effective work and social relationships.




CONCLUSION OF LAW

For the entire rating period, beginning June 30, 2005, the 
criteria for a disability rating of greater than 30 percent 
are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The Board notes that the appealed claim for a higher initial 
evaluation for PTSD is downstream of the RO's grant of 
service connection for that disability by the appealed 
September 2005 rating action.  For such downstream issues, 
the VA General Counsel has held that a VCAA notice is not 
required in cases where such notice was afforded for the 
originating issue of service connection.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  The Board accordingly here addresses 
the July 2005 VCAA notice afforded for the initial service 
connection claim, and subsequent development assistance.  The 
veteran was also afforded a VCAA notice in December 2005, 
addressing the issue of a higher initial evaluation for PTSD.

The VCAA requirements have been fulfilled in this case.  By 
the July 2005 and December 2005 VCAA letters, the veteran was 
informed of the notice and duty-to-assist provisions of the 
VCAA, and was informed of the information and evidence 
necessary to substantiate his claim for a higher initial 
evaluation for PTSD.  These letters informed of the bases of 
review and the requirements to sustain the claim for service 
connection and an initial rating for PTSD.  Also by these 
VCAA letters, the veteran was requested to submit evidence in 
his possession.  He was also told that it was ultimately his 
responsibility to see that pertinent evidence not in Federal 
possession is obtained.  

The VCAA letters sent to the veteran requested that he inform 
of VA and private medical sources of evidence pertinent to 
his claim, and to provide necessary authorization to obtain 
those records.  They also requested evidence and information 
about the severity of his PTSD.  

While the VA examiner in March 2006 noted that the veteran 
had been prescribed Wellbrutin by his primary care physician 
for the prior three months, the veteran did not indicate any 
ongoing treatment for his claimed PTSD, or other psychiatric 
treatment, despite the VA examiner's concluding that the 
veteran had experienced PTSD symptoms since returning from 
Vietnam.  Despite appropriate VCAA notice, the veteran has 
not reported other mental health treatment beyond VA 
treatment, for which VA records were obtained and are 
associated with the claims folder, as considered by the RO 
including by an SOC in January 2006.  The veteran in July 
2006 submitted additional VA treatment record for his PTSD, 
for which he signed a July 2006 statement waiving RO review 
prior to Board adjudication.  The Board accordingly concludes 
that appropriate records development has been undertaken, 
with indicated medical records obtained.  There remains no 
reasonable possibility that further development will produce 
additional records to further the claim.  

The veteran was afforded a VA PTSD examination in August 
2005, as discussed below.  The medical record amply documents 
his PTSD, including ongoing VA treatment.  

By the SOC in January 2006, following issuance of the VCAA 
letters in July 2005 and December 2005, the veteran was 
informed of evidence obtained in furtherance of his appealed 
PTSD increased rating claim.  The SOC met the requirements 
for adequate VCAA notice.  Mayfield v. Nicholson, supra. 

The veteran addressed his claim for a higher initial 
evaluation at the hearing conducted before the undersigned in 
July 2006, a transcript of which is of record, as well as by 
arguments advanced by the his representative at that hearing.  
There is no indication that the veteran desires to further 
address the PTSD claim on appeal, or that such a desire 
remains unfulfilled.  Moreover, the veteran has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
apply here.  See Sanders v. Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
The case presents no reasonable possibility that additional 
evidentiary requests would further the claim here on appeal, 
as ample and sufficient evidentiary development, inclusive of 
obtaining pertinent VA treatment and evaluation records, has 
been undertaken.  See 38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. 
§ 3.159.  Therefore, no useful purpose would be served in 
remanding this matter for yet more development prior to the 
current decision.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  As discussed, the 
veteran was afforded appropriate notice and development 
assistance for his downstream issue of entitlement to a 
higher initial evaluation for PTSD.  To the extent effective 
date is pertinent to the PTSD claim on appeal, it is 
addressed here in the staged ratings considered herein.  See 
Fenderson v. West, 12 Vet. App 119 (1999) (staged ratings to 
be considered for claims for initial evaluations with the 
grant of service connection).  Other downstream issues are 
not implicated by this decision, and are not within the ambit 
of the Board's jurisdiction in this case.  See 38 C.F.R. 
§§ 20.101, 20.200.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Higher Initial Rating for PTSD

A.  Applicable Law

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder. 38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In all cases, the Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

In determining the level of impairment, the disability must 
be considered in the context of the entire recorded history.  
38 C.F.R. § 4.2. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson, supra.

Lay persons are not competent to offer medical opinions; 
where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

PTSD is rated under the General Rating Formula for Mental 
Disorders.  38 C.F.R. 4.130, Diagnostic Code (DC) 9400.  That 
formula provides that a 10 percent rating is assigned where 
there is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent rating is assigned where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent evaluation is assigned where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned where there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. 

Finally, a 100 percent rating is assigned in cases of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
4.130, DC 9400 (2006).  

A Global Assessment of Functioning (GAF) Scale, and a score 
assigned thereon, reflects the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267, quoting the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV) at 32.  GAF scores ranging between 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech at times illogical, obscure, or irrelevant), or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up young children, is defiant at home, and 
is failing at school).  Scores ranging from 21 to 30 reflect 
behavior considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation), or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  Scores ranging from 11 to 20 reflect 
some danger of hurting self or others (e.g., suicide attempts 
without clear expectation of death; frequently violent; manic 
excitement), or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces), or gross impairment in 
communication (e.g., largely incoherent or mute).  Scores 
ranging from 1 to 10 reflect persistent danger of severely 
hurting self or others (e.g., recurrent violence), or 
persistent inability to maintain minimal personal hygiene, or 
serious suicidal act with clear expectation of death.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

B.  Factual Background and Analysis

The veteran's service medical records do not reflect any 
psychiatric disability.  An in-service stressor was 
established on the basis of award of a Combat Infantryman 
Badge (CIB) and a Purple Heart.  This is claim for a higher 
initial evaluation, from the June 30, 2005, effective date of 
service connection for PTSD.  As noted, under such 
circumstances staged ratings are to be considered, under 
Fenderson.

At his July 2006 Travel Board hearing, regarding his 
symptoms, the veteran testified that he had panic attacks one 
or two times per day, and that these occurred whether at home 
or at work.  He also reported having some communication 
difficulties with his wife, including her becoming upset when 
he wanted to self-isolate but she wanted to go out and do 
things.  He added that he did not like to go to unfamiliar 
places, due to fear of unknown outcomes.  He expressed a 
desire not to go to places with crowds out of an attempt to 
protect his wife.  He also testified to a tendency to stick 
to routines to avoid potential dangers.  

Also at the hearing, the veteran made numerous either vague 
or indefinite responses, or merely simple affirmations, in 
response to his representative's statements or leading 
questions at the hearing, where an elaboration or detailed 
response by the veteran was required to provide the veteran's 
own thoughts, experiences, or beliefs.  These limited 
responses frequently lacked sufficient specificity to 
illuminate or support current or ongoing symptoms of his 
PTSD.  

Upon VA examination in August 2005, the examiner noted that 
the veteran exhibited increased irritability, intrusive 
thoughts, isolation, and withdrawal from others including 
family members, and interference with sleep.  At the 
examination, the veteran reported having nightmares related 
to combat experiences, and getting approximately four hours 
of sleep per night.  Also at the examination, the veteran's 
wife informed that the veteran was often restless and anxious 
during sleep, and would often cry out.  The veteran was 
reportedly hypervigilant to noise and touch, and avoided 
anything that reminded him of his combat experiences in 
Vietnam.  

The examiner noted that the veteran had been married to his 
present wife for 36 years, and that they had two daughters, 
though his wife reported that the veteran had not been 
involved with the family while their daughters were growing 
up.  She further reported that they had two grandchildren 
whom they did not see often even though they lived nearby.  
The veteran's recreational activities were noted to consist 
of working in the yard; he no longer hunted or fished.  The 
veteran had a high school education, and had worked as a meat 
cutter for a family grocery store for 32 years until that 
store closed.  He reported currently working at another 
grocery store without work-related difficulties.  However, he 
reported less satisfaction with his current job than his 
last, complaining of a lot of frustration with customers at 
times, though he did not act on these frustrations.  

The examiner found no impairments of memory or concentration, 
and no evidence of cognitive or perceptual disorders.  The 
veteran cooperated well with the examination.  The examiner 
diagnosed PTSD and assigned a GAF of 50, explaining that the 
veteran had been experiencing his PTSD symptoms for the past 
35 years since returning from Vietnam, with escalating 
symptoms in the past year-and-a-half due to his recent loss 
of employment.  The examiner noted that the veteran was able 
currently to work full time and also perform household chores 
and activities of daily living.  The examiner accordingly 
concluded that the veteran's social and occupational 
impairment was mild to moderate, with moderate withdrawal 
from family since Vietnam.

Obtained VA treatment records include a treatment evaluation 
in March 2006, with complained-of difficulties including 
sleep, anxiety, mood, and nightmares.  That examiner assigned 
a GAF of 40.  However, upon April 2006 treatment, a change in 
medication was noted to have produced some improvement.  The 
veteran continued to complain of nightmares and daytime 
recollections or flashbacks, isolation, irritability, poor 
concentration and attention, poor short-term memory, and 
vigilance.  However, the veteran reported having no current 
significant impairments of mood.  The examiner noted that the 
veteran had varied daily interests and adequate energy level, 
that he engaged in hobbies appropriately, that he denied 
irritability or anger, and that he reported having less 
frequent nightmares or flashbacks and improved sleep with new 
medication.  Cognitive functioning was not observed to be 
significantly impaired at either of these treatment 
evaluations.  

Thus, the record presents a picture of relatively significant 
PTSD symptoms, with the current severity of symptoms assessed 
as being of recent onset and related to his recent change in 
employment status (from a preferred long-term employment, to 
his current employment with less job satisfaction), though 
with ongoing social withdrawal over decades.  The record also 
presents a picture of an improving PTSD disorder, with 
symptoms already moderating between March 2006 and April 
2006, following a change in medication.

Thus, the disability picture presents some variation in the 
assessed level of psychiatric impairment including as measure 
on the GAF Scale, even within the relatively short interval 
between the June 30, 2005 date of claim and the present (the 
rating period in question).  The 40 to 50 GAF scores shown 
may be reflective of "any serious impairment in social, 
occupational or school functioning." DSM-IV.  
Generally, however, observed and self-reported symptoms have 
consisted of occupational and social impairment with some 
possible decreases in work efficiency (though none reported) 
but with increased social impairment, due to some anxiety and 
panic attacks and chronic sleep impairment, consistent with a 
30 percent evaluation and not a higher evaluation.  The 
August 2005 VA examiner did not find memory loss or other 
cognitive impairment, which is all more consistent with the 
rating criteria for a 30 percent evaluation than that for a 
50 percent or higher evaluation.  While the veteran reported 
daily panic attacks at the Board hearing, he did not report 
them upon VA examination or treatment for his PTSD.  The 
weight of the evidence is thus to the effect that panic 
attacks have not occurred as frequently as reported by the 
veteran at the hearing, and have not served as a significant 
impediment to work functioning, though they may play a role 
in the veteran's reported limited social functioning, with 
apprehensions and fears for safety of himself or his wife 
reportedly impeding broader social engagement, which is also 
more consistent with the rating criteria for a 30 percent 
evaluation than that for a 50 percent or higher rating.  

Thus, taken as a whole, based upon these facts as supported 
by the weight of both medical record and the veteran's and 
his wife's own statements, for the entire rating period, the 
veteran's PTSD more nearly approximates the rating criteria 
for a 30 percent evaluation than it does the next higher, 50 
percent evaluation, under DC 9411.  The Board has duly 
considered staged ratings, but finds the 30 percent rating 
assigned appropriate for the entire rating period. 

Accordingly, the preponderance of the evidence is against the 
claim for a higher initial evaluation for PTSD than the 30 
percent assigned, and, therefore, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, supra.


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
at any time since June 30, 2005, is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


